Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending and are under examination in this office action.
Response to Argument and Amendment
The response filed on 1/14/21 has been entered. 

Applicant’s arguments filed 1/14/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Modified based on amendment Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (WO 2016031634) in view of  Iguchi et al. (JP 2016222612) in further in view of view of Yasugi et al (WO 2012133409) and Cottrell et al. (US 8,652,511) and Tsuijihata. (US 2010/0221306)
 	With regards to instant claim 1, Saeki teaches a skin composition inclusive of a gel (see 0027) wherein the composition comprises a phosphoric acid (i.e., tocopheryl phosphate (see pgs 3-4, para 0008) wherein the salt is a sodium salt (see pg 4, as required by instant claims 1a, 2 6-7) at a concentration of 0.1 to 20% (as required by instant claim 5 a, pg 9 )and the composition further comprises one or more thickening agents  such as carrageenan, locust bean gum, xanthan gum and mannan also known as glucomannan (see 0081). 
 Thus one of ordinary skill in the art recognizes the class of chemical compounds” meaning that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. Additionally MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  Therefore that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful (as evidence by Ellington et al. (EP 226100). Also teaches that 6the inorganic salt can be potassium chloride (see 0050, as required by instant claim 13) and teaches pH adjusting agents (see 0032), thus one of ordinary skill in the art would be able to adjust the right pH for the composition as it appears that the pH is not critical.  Saeki also teaches that it is known that dark circles are generated around the eyes or under the eyes therefore it would have been obvious for one of ordinary skill in the art to be motivated to place the gel under the eye to improve skin color.

 However Yasugi fails to teach that the composition comprises tocopherol phosphoric acid esters as required by instant claim 1. 
Iguchi teaches a cosmetic composition comprising at least one tocopherol phosphoric acid ester (i.e., tocopheryl phosphate) carrageenan, locust bean gum, and water and that the composition further comprises xanthan gum (as required by claim 4) in a pack (as required by instant claim 8). 
However Iguchi fails to teach that the composition comprises agar or glucomannan, and fails to teach that the tocopherol is a sodium salt.
 Cottrell et al. teach a transdermal patch comprising at least one tocopheryl phosphate (see col. 2, lines 5+) wherein the tocopheryl is from 0.01-10% (see col 3, lines 50+, as required in part by instant claim 5).
Tsuijihata teach a composition for allowing efficient permeation of the skin (see abstract) comprising carrageenan, agar, glucomanannan (see 0034) wherein carrageenan is ( 0.2%) glucomanannan (0.2%) and agar (see 0133) , see table 3, 0107) applied to the eyes (see 0097)  and tocopherol(see 0045), pH adjusters (see 0066) in packs (0016) to the eye region (see 0095)
Thus one of ordinary skill in the art would have been motivated to expand the teachings of Saeki to include the teachings of Iguchi, Yasugi, Cottrell and Tsujihata and formulate a gel composition in a pack for the eye that comprises at least one tocopherol phosphoric acid ester, locust bean gum, carrageenan, glucomannan, glycerine and 
In addition, the concentration of the active ingredient (instant claims 5) is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s).

No claims allowed.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/5/21